    Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 1 of 11




                       In the United States District Court
                            For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,
                                    Case No. 2:19-cv-2491
v.                                  (This Documents Relates to All Cases)

United States of America,
     Respondent.

                 Petitioners’ Motion for Spoilation Sanctions


   By August 2016, three things were clear. The government faced the threat of

imminent Sixth Amendment litigation. It possessed electronically stored

information (ESI) relevant to that litigation. And at least some of that ESI resided

on a computer (the AVPC) used by Litigation Support Specialist Pauletta Boyd. Yet

the government took no steps to preserve this critical ESI before September 6, 2016,

when Information Technology Manager David Steeby reformatted both of the

AVPC’s hard drives as part of a scheduled update.

   The government now concedes that at least some ESI on the AVPC was

immediately and permanently destroyed on September 6, 2016. But the government

has long insisted that some ESI likely continued to reside in the drives’ unallocated

space even after that point. Likewise, it has long represented that it believed such

ESI remained recoverable unless and until it was overwritten with new data.

Nevertheless, the AVPC’s hard drives remained in use for a full month after Mr.

Steeby reformatted them. And in the meantime, the government did the one thing it




                                            1
     Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 2 of 11




said would permanently destroy any lingering ESI: it pumped hundreds of

thousands of files and folders into the AVPC’s drives.

    In short, the government knew the ESI at issue was relevant to the imminent

Sixth Amendment claims of Petitioners and others like them. Despite this

knowledge—or, more accurately, because of it—the government permanently

destroyed the ESI. For the reasons discussed below, Petitioners therefore ask the

Court to presume the lost ESI was unfavorable to the government. Specifically, they

ask the Court to presume the lost ESI would have proved the following:

•   Each member of the relevant prosecution team intentionally became privy to the
    video recordings listed in Petitioners’ privilege logs.

•   This occurred (1) before the relevant petitioner entered a plea or was convicted
    by a jury, or (2) if the relevant petitioner entered a plea or was convicted by a
    jury before the surveillance video came into the government’s possession, before
    that petitioner was sentenced or before judgment was entered. 1

1. Arguments and Authorities

    Rule 37(e) provides two paths to spoliation sanctions. Neither is available unless

the Court first determines (1) ESI was lost; (2) the government had a duty to

preserve the lost ESI; (3) the government failed to take reasonable steps to

discharge its duty; and (4) the lost ESI cannot now be restored or replaced. 2 If the

Court makes these four threshold findings, the next question is whether the



1 On September 10, 2020, the FPD notified the government of Petitioners’ intent to seek these
sanctions; offered to discuss the possibility of entering into an agreement that would render it
unnecessary for Petitioners to do so, and expressed Petitioners’ continued willingness to consider
alternative ways of resolving the spoliation issue without the Court’s intervention. The following
day, the government rejected Petitioners’ proposed agreement and informed the FPD that if
Petitioners formally requested these sanctions, the government would respond to the request in a
subsequent filing. Cf. Fed. R. Civ. P. 37(a)(1), (d)(1)(B); D. Kan. R. 37.2.
2 Fed. R. Civ. P. 37(e).


                                                    2
      Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 3 of 11




government acted with the intent to deprive another party of the lost ESI’s use in

the litigation. If not, the Court may take remedial measures only upon a finding of

prejudice. But if so, the Court may presume the lost ESI was unfavorable to the

government; no additional showing of prejudice is necessary. 3

    The Court should make each of the Rule 37(e) threshold findings here. First, ESI

on the AVPC was lost when, on September 6, 2016, Mr. Steeby reformatted both of

the AVPC’s hard drives for the purpose of installing a new operating system. 4

Second, the government had an obligation to preserve the ESI by that point. On

August 5, 2016, the FPD filed a motion alleging the government possessed CCA

surveillance video depicting attorney-client meetings; requested an evidentiary

hearing; and indicated it was contemplating further action under the Sixth

Amendment. Thus, the government knew by August 5, 2016, that such litigation

was imminent. 5 And as demonstrated by a series of emails, the government knew

by August 30, 2016, that the lost ESI was relevant to this imminent litigation. 6

Accordingly, as this Court has already determined, the government’s duty to


3 See Fed. R. Civ. P. 37(e)(1), (e)(2)(A); Fed. R. Civ. P. 37 advisory committee’s note to 2015
amendment (“[T]he finding of intent required by the subdivision can support not only an inference
that the lost information was unfavorable to the party that intentionally destroyed it, but also an
inference that the opposing party was prejudiced by the loss of information that would have favored
its position.”); accord Doc. 758 at 136 n.491, United States v. Black et al., 2:16-cr-20032-JAR. With
the exception of Doc. 758 (hereinafter, Black Order), citations to filings and exhibits in 2:16-cr-20032-
JAR are prefaced with Black Doc. and Black Ex., respectively.
4 See Black Order at 34–35; Black Doc. 670 at 986, 1000, 1031–32, 1042–43; Black Doc. 672 at 1088,

1123, 1132.
5 Black Doc. 82 at 4 (citing Shillinger v. Haworth, 70 F.3d 1132 (10th Cir. 1995)); E.E.O.C v.

JetStream Ground Servs., Inc., 878 F.3d 960, 964 (10th Cir. 2017) (explaining that the duty to
preserve arises once a party knows or should know that litigation is imminent).
6 Black Ex. 1176; see Zbylski v. Douglas Cty. Sch. Dist., 154 F. Supp. 3d 1146, 1162–63 (D. Colo.

2015) (explaining that parties have a duty to preserve evidence if they know or should know the
evidence “may be relevant to future litigation” (quoting an Oto Software, Inc. v. Highwall Techs.,
LLC, 2010 WL 3842434, at *7 (D. Colo. Aug. 6, 2010))).

                                                     3
     Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 4 of 11




preserve the ESI arose no later than August 30, 2016—a week before Mr. Steeby

reformatted the drives. 7

    Third, the government failed to take reasonable steps to preserve the ESI before

it was lost. Indeed, prior to September 6, 2016, the government did not take any

steps to preserve the AVPC’s ESI. 8 Nor did the government take reasonable steps to

preserve the ESI after that point. Notably, both Mr. Steeby and Assistant United

States Attorney (AUSA) Duston Slinkard stated they believed that (1) at least some

of the lost ESI likely continued to reside in unallocated space even after Mr. Steeby

reformatted the hard drives; (2) any such ESI would be permanently destroyed if,

and only if, it was overwritten by new data; and (3) unless and until that occurred,

the lost ESI could potentially be recovered. 9 Yet neither Mr. Steeby nor AUSA

Slinkard took immediate steps to prevent the lost ESI from being overwritten by

new data.

    Specifically, Mr. Steeby knew no later than September 7, 2016, that preservation

was a concern. 10 Thus, based on his belief that at least some of the lost ESI might

still reside in the hard drives’ unallocated space, he should have removed the hard

drives that same day in order to ensure the lost ESI remained recoverable.

Likewise, AUSA Slinkard learned as early as October 31, 2016, and no later than

November 5, 2016, that at least some of the ESI might still reside in unallocated



7 Black Order at 130; see Black Ex. 1176.
8 Black Order at 34–35 (“In sum, no USAO manager took responsibility for this critical issue of
preserving the data and computers during the cyclical replacement and refresh.”).
9 Black Ex. 556 at 2, 12–15; Black Doc. 672 at 31–32, 65, 67, 70–72, 79, 84.

10 Black Doc. 672 at 26.


                                                    4
      Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 5 of 11




space and could potentially be recovered unless and until it was overwritten. 11 So

AUSA Slinkard should have ensured the AVPC’s hard drives were removed no later

than November 5, 2016, in order to guard against the ESI’s permanent destruction.

     Instead, it wasn’t until November 7, 2016—a month after Mr. Steeby says he

first learned preservation was an issue and at least two days after AUSA Slinkard

learned the hard drives might still contain recoverable ESI—that USAO

management directed Ms. Boyd to power down the AVPC. 12 And it wasn’t until the

following month that Mr. Steeby placed the AVPC’s hard drives in the government’s

vault. 13 Thus, the government not only failed to take reasonable steps to preserve

the ESI before Mr. Steeby reformatted the drives on September 6, 2016; it also

failed to take such reasonable steps after that reformatting occurred.

     Fourth, the lost ESI cannot now be restored or replaced. Forensic Expert Tami

Loehrs searched the unallocated and allocated space of both hard drives (HD01 and

HD02), and was unable to recover from either any data associated with the

installation or use of the software the government says it installed to view the CCA

video. 14 Further, the government now concedes that—contrary to AUSA Slinkard’s

and Mr. Steeby’s representations to the Special Master and to this Court—all ESI

residing on HD02 was permanently and irretrievably destroyed on September 6,

2016. 15 In other words, the government concedes the lost ESI is not now, and never


11 Black Ex. 556 at 12–15.
12 Black Ex. 1147.
13 Black Doc. 672 at 49.

14 Att. 1 at 18–22 (discussing HD01); id. at 23–32 (discussing HD02).

15 Compare Black Ex. 556 at 12–15 (insisting, e.g., that “all data on the drives [was] marked

unallocated, and new operating and other software installed, resulting in some or all of the now-

                                                    5
      Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 6 of 11




was, recoverable from HD02. 16 And even assuming it would have been possible to

recover the lost ESI from HD01 at some point, this possibility has since been

foreclosed. 17

    Thus, the only remaining question is whether the government acted with the

intent to deprive another party of the ESI’s use in the litigation. 18 It’s not entirely

clear whether this Court made such a finding in Black. 19 But based on the totality

of the circumstances, it’s clear the Court should make such a finding now.

    On August 30, 2016, the FPD asked the government to “maintain all existing

computers, including hard drives and other media that could contain data related to

the video recordings,” pending the Special Master’s investigation. 20 The very next

day, USAO management not only acknowledged that this request applied to the

AVPC, but acknowledged why it applied: the AVPC might contain “metadata on the




unallocated previously existing data being potentially over-written [sic]” (emphases added)), id. at 14
(“Data that has not been overwritten since the September 6, 2016 upgrade may be recoverable.”),
and Black Doc. 672 at 31–32, 65, 67, 70–72, 79, 84 (testifying, e.g., that reformatting the drives
“unallocated the entire capacity of both drives”; that anything “marked unallocated would still be
there in the same order that it was before” unless it “was overwritten by the new data”; and that a
forensic expert “should be able to” locate it,”), with Att. 2 at 5 (stating that the “trim command” was
activated on HD02, and that as a result, all ESI residing on that hard drive—including ESI in
unallocated space—was permanently deleted on September 6, 2016).
16 Att. 2 at 5.

17 Att. 1 at 18–32 (stating that Ms. Loehrs tried but failed to recover any ESI associated with the

installation or use of the relevant software); see Jenkins v. Woody, 2017 WL 362475, at *16–17 (E.D.
Va. Jan. 21, 2017) (agreeing that lost ESI couldn’t be restored or replaced where the plaintiff’s efforts
to image a hard drive and recover the lost ESI were unsuccessful); cf. Blazer v. Gall, 2019 WL
3494785, at *4 (D.S.D. Aug. 1, 2019) (finding that lost ESI couldn’t be restored or replaced where “no
known backups or alternatives exist[ed]”).
18 Fed. R. Civ. P. 37(e)(2).

19 See Black Order at 36 (crediting Ms. Loehrs’s testimony that there was no reason to reformat both

drives to install the new operating system “unless the objective was to destroy the data”); id. at 135
(concluding that the government acted with the intent to deprive the Special Master and the FPD of
evidence when it failed to preserve certain materials, but not expressly listing the lost ESI).
20 Black Ex. 1176.


                                                     6
      Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 7 of 11




videos.” 21 In light of the FPD’s express request, the government’s subsequent

acknowledgements, and Mr. Steeby’s otherwise inexplicable decision to

unnecessarily reformat both drives, an intent to deprive is the only possible

explanation for the government’s failure to preserve those drives before the looming

September 6, 2016 refresh—especially when that failure is viewed through the lens

of the government’s other discovery violations. 22

     Further, even assuming the government’s initial failure to preserve the drives

left some doubt as to its true intent, that doubt has since been eliminated. As

discussed above, both Mr. Steeby and AUSA Slinkard represented they believed

(1) at least some lost ESI continued to reside in the hard drives’ unallocated space

even after September 6, 2016, and (2) this ESI remained potentially recoverable

unless and until it was permanently overwritten by new data. 23 Yet USAO

management waited until November 7, 2016, to direct Mr. Steeby to “lock . . . down”

the AVPC. 24 And in the meantime, Mr. Steeby conspicuously failed to guard against

the one thing he testified would permanently destroy the lost ESI. For instance,




21 Id.; see Black Order at 35 (“Any metadata identifying who, when, and how the PELCO player
software was used to view the CCA videos resided on the hard drives of this AVPC computer.”).
22 See Blazer, 2019 WL 3494785, at *5 (finding an intent to deprive where the nonmoving party not

only failed to take any action to preserve ESI after an attorney for the opposing party asked it to do
so, but also failed to preserve and produce other evidence); Glob. Material Techs., Inc. v. Dazheng
Metal Fibre Co., 2016 WL 4765689, at *3, 9 (N.D. Ill. Sept. 13, 2016) (finding an intent to deprive
based in part on the defendants’ “stubborn failure to comply with” other discovery duties); see, e.g.,
Black Order at 132–33, 135, 137–43 (detailing the government’s history of discovery violations); Doc.
540 at 29 (providing notice of the government’s intent to defy this Court’s discovery orders).
23 Black Ex. 556 at 12–15; Black Doc. 672 at 31–32, 65, 67, 70–72, 79, 84.

24 Black Ex. 1147; cf. Black Ex. 556 at 11–13 (indicating that Mr. Steeby provided this information to

AUSA Slinkard sometime between October 31, 2016, and November 5, 2016).

                                                    7
      Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 8 of 11




between September 14, 2016, and October 18, 2016, more than 365,000 files and

folders were created on HD01, thereby overwriting data in unallocated space. 25

     The fact that this continued spoliation occurred after the Court issued its

September 7, 2016 preservation order is particularly telling. 26 So too is this: on

November 3, 2016—three days after Mr. Steeby and AUSA Slinkard exchanged

emails about the importance of preserving all of Ms. Boyd’s computers, and three

days after Mr. Steeby offered to take one of Ms. Boyd’s other computers “out of

production” for that very purpose—Mr. Steeby himself stored new data on HD02. 27

     The government’s current position appears to be that, as an objective matter,

Mr. Steeby’s actions couldn’t have destroyed any lost ESI on HD02 because that lost

ESI had already been destroyed. 28 But Mr. Steeby testified that, as a subjective

matter, he believed otherwise. 29 Thus, his continued use of the AVPC in the face of

multiple preservation orders, coupled with his offer to take one of Ms. Boyd’s other

computer’s completely “offline” in order to comply with those orders, constitutes

compelling evidence that Mr. Steeby was attempting to permanently (if

unnecessarily) destroy any ESI that happened to be lingering in unallocated space.




25 Att. 1 at 3–4.
26 See Black Order at 36; Black Doc. 135 at 56; Paisley Park Enters., Inc. v. Boxill, 330 F.R.D. 226,
237 (D. Minn. 2019) (finding an intent to deprive where, after initially failing to preserve evidence,
the nonmoving party committed additional acts of destruction—even after the district court ordered
it to preserve all relevant ESI); Moody v. CSX Transportation, Inc., 271 F. Supp. 3d 410, 431
(W.D.N.Y. 2017) (finding an intent to deprive where the defendants knew they had a duty to
preserve certain ESI but nevertheless allowed that ESI to be overwritten).
27 See Black Ex. 556 at 11–12; Att. 1 at 5 (stating that on November 3, 2016, someone created a user

account named usaks-dsteeby on HD02 and then added approximately 3,000 files to that drive).
28 Att. 2 at 5 (stating the “trim command” was activated).

29 Black Doc. 672 at 31–32, 65, 67, 70–72, 79, 84.


                                                    8
      Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 9 of 11




This, too, is powerful proof of the government’s intent to deprive any future Sixth

Amendment litigants of the benefit of the lost ESI. 30

     In light of that intent, the Court need not find that Petitioners have been

prejudiced in order to impose sanctions. Instead, the Court may presume such

prejudice occurred. And it may also presume the lost ESI was unfavorable to the

government. 31 Indeed, such sanctions are particularly appropriate where, as here, it

is the government who has intentionally spoilated evidence. 32 Petitioners therefore

ask the Court to presume the lost ESI would have proved the facts listed above.

Given the government’s repeated discovery violations here and in Black—including

its recent decision to flout this Court’s direct order requiring the government to

search its electronic repositories—entering such adverse inferences in an

appropriate use of the Court’s broad discretion under Rule 37(e)(2). 33 And under the

same analysis, it would also be an appropriate use of the Court’s inherent

authority. 34


30 See Black Order at 36; Black Doc. 155; Black Ex. 556 at 12; Ala. Aircraft Indus., Inc. v. Boeing Co.,
319 F.R.D. 730, 746 (N.D. Ala. 2017) (finding an intent to deprive where the nonmoving party failed
to preserve certain ESI after demonstrating its ability to preserve other ESI); DVComm, LLC v.
Hotwire Commc’ns, LLC, 2016 WL 6246824, at *4 (E.D. Pa. Feb. 3, 2016) (rejecting any possibility
that the destruction of ESI was the result of “some type of inexplicable mistake” where the
individual who deleted the ESI was “skilled in multiple computer devices”).
31 See Fed. R. Civ. P. 37(e)(2); Fed. R. Civ. P. 37 advisory committee’s note to 2015 amendment.

32 Cf. United States v. Sumitomo Marine & Fire Ins. Co., 617 F.2d 1365, 1370 (9th Cir. 1980) (“The

effectiveness of and need for harsh measures is particularly evident when the disobedient party is
the government.”); Perry v. Golub, 74 F.R.D. 360, 366 (N.D. Ala. 1976) (explaining that government
agencies charges with enforcing the law should set an example for other litigants by complying with
discovery rules and orders).
33 See Black Order at 137; Doc. 540.

34 See Steves & Sons, Inc. v. JELD-WEN, Inc., 327 F.R.D. 96, 103, 104 n.4 (E.D. Va. 2018) (indicating

that the amendments to Rule 37(e) restrict a court’s discretion to use its inherent authority to
impose the sanctions listed in Rule 37(e)(2) if, and only if, there is no showing of an intent to
deprive); Hsueh v. N.Y. State Dep’t of Fin. Servs., 2017 WL 1194706, at *6 (S.D.N.Y. Mar. 31, 2017)
(ruling that an adverse inference was appropriate under either Rule 37(e)(2) or the court’s inherent

                                                     9
     Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 10 of 11




2. Conclusion

    The government knew the ESI on the AVPC’s hard drives was relevant to the

imminent Sixth Amendment claims of Petitioners and others like them. This

knowledge should have ensured the ESI’s preservation. Instead, it assured the

ESI’s destruction. Petitioners therefore ask the Court to presume the lost ESI was

unfavorable to the government and to enter the adverse inferences requested above.

                                                            Respectfully submitted,


                                                            s/ Melody Brannon
                                                            MELODY BRANNON, #17612
                                                            Federal Public Defender for the
                                                            District of Kansas
                                                            117 SW 6th Avenue, Suite 200
                                                            Topeka, Kansas 66603-3840
                                                            Phone: 785/232-9828
                                                            Fax: 785/232-9886
                                                            Email: melody_brannon@fd.org

                                                            s/ Kirk Redmond
                                                            KIRK C. REDMOND, #18914
                                                            First Assistant Federal Public
                                                            Defender
                                                            117 SW 6th Avenue, Suite 200
                                                            Topeka, KS 66603-3840
                                                            Phone: 785/232-9828
                                                            Fax: 785/232-9886
                                                            kirk_redmond@fd.org




authority); CAT3, LLC v. Black Lineage, Inc., 164 F. Supp. 3d 488, 501 (S.D.N.Y. 2016) (same); cf.
Fish v. Kobach, 320 F.R.D. 566, 571 (D. Kan. 2017) (noting that the Court’s inherent authority to
sanction bad-faith conduct “exists even when that conduct could also be sanctioned by the Federal
Rules of Civil Procedure, and it further exists ‘to fill in the interstices’ left by those rules” (quoting
Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991))).

                                                       10
    Case 2:19-cv-02491-JAR-JPO Document 561 Filed 09/15/20 Page 11 of 11




                                                  s/ Lydia Krebs
                                                  LYDIA KREBS, #22673
                                                  Research and Writing Specialist
                                                  117 SW 6th Avenue, Suite 200
                                                  Topeka, KS 66603-3840
                                                  Phone: 785/232-9828
                                                  Fax: 785/232-9886
                                                  lydia_krebs@fd.org



                             CERTIFICATE OF SERVICE

        I certify that on 09/15/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                  s/ Melody Brannon
                                                  MELODY BRANNON, #17612




                                             11
